The Court,
on the authority of the case' in Esfinasse, refused it; and said it was proper that the defendant should be bound by his agreement; for it might be attended with bad consequences to permit a party to fly off from an agreement of this nature, after he had heard what had been sworn to by a witness or witnesses of the opposite party.
Verdict for plaintiff.
Defendant’s attorney gave notice of a motion for a new trial, and this case was argued in the constitutional court of appeals before all the judges, when the motion for a new trial was overruled, and the verdict confirmed.